Case 1:19-cv-00276-PLM-RSK ECF No. 21, PageID.649 Filed 09/16/19 Page 1 of 2



                                   US DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


DAVID ELLIOT WERKING
An Indiana Resident, Plaintiff

v.                                                             Case No. 1:19-cv-276
                                                               Hon. Paul L. Maloney

BETH EILEEN WERKING, AND
PAUL MICHAEL WERKING,
Michigan Residents, Defendants


POWERS & GREENGARD                                             VANDERBROEK LAW PLLC
Attorneys for Plaintiff                                        Attorney for Defendant
Miles L. Greengard (P76812)                                    Anne M. VanderBroek (P81541)
The Carriage House                                             17190 Van Wagoner Rd.
509 Franklin Avenue                                            Spring Lake, MI 49456
Grand Haven, MI 49417                                          (616) 607-7522 (Phone)
(616) 512-5474 (Phone)                                         (616) 682-6108 (Fax)
(616) 607-7322 (Fax)                                           anne@vanderbroeklaw.com
mgreengard@powersgreengard.com


      MOTION FOR AN EXTENSION OF TIME FOR RESPONSE AND BRIEF IN
       OPPOSITION TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT


       NOW COMES the Defendants, Beth and Paul Werking, by and through undersigned

counsel, pursuant to Rules 6(b) and 15(a)(3) of the Federal Rules of Civil Procedure, and move

this Court for an order to extend time to file a response and brief in opposition to Plaintiff’s

Motion for Summary Judgment Pursuant to Federal Rule of Civil Procedure 56 in the above-

titled action. In support hereof, Defendants show the following:

       1. Plaintiff filed his Motion for Summary Judgment Pursuant to Federal Rule of Civil

           Procedure 56 on August 20, 2019.

       2. The time for filing a response and brief in opposition has not yet expired.
Case 1:19-cv-00276-PLM-RSK ECF No. 21, PageID.650 Filed 09/16/19 Page 2 of 2




       3. This motion is not being made for the purpose of delay, but is being made based upon

           current assignments and the need for time to prepare a response.

       4. Counsel for Plaintiff does not oppose this motion.

THEREFORE, Defendants respectfully request the Court for an order extending time to file a

response and brief in opposition up to and including 18 October 2019.



This the 16th of September, 2019.



                                            VANDERBROEK LAW PLLC

                                            _____________________________
                                            Anne M. VanderBroek (P81541)
                                            Attorney for Defendants
                                            17190 Van Wagoner Rd.
                                            Spring Lake, MI 49456
                                            (616) 607-7522
                                            anne@vanderbroeklaw.com
